 


109 HR 3077 IH: Child Health Care Affordability Act
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3077 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals a credit against income tax for medical expenses for dependents. 
 
 
1.Short titleThis Act may be cited as the Child Health Care Affordability Act. 
2.Credit for medical expenses for dependents 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Medical expenses for dependents 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the expenses paid during the taxable year, not compensated for by insurance or otherwise, for medical care for any dependent of the taxpayer. 
(b)Limitations 
(1)In generalExcept as provided in paragraph (2), the credit allowed by this section shall not exceed $500 per dependent for any taxable year. 
(2)Increased credit for terminal diseases, etcIn the case of expenses for medical care of a dependent who has a terminal disease, cancer (whether or not in remission), a disability, or any other health condition requiring hospitalization or other forms of specialized care, the credit allowed by this section shall not exceed $3,000 for each such dependent for any taxable year. 
(c)Portion of credit refundable 
(1)In generalThe aggregate credits allowed to a taxpayer under subpart C shall be increased by the lesser of— 
(A)the credit which would be allowed under this section without regard to this subsection and the limitation under section 26(a), or 
(B)the amount by which the aggregate amount of credits allowed by this subpart (determined without regard to this subsection) would increase if the limitation imposed by section 26(a) were increased by the the taxpayer’s social security taxes for the taxable year. 
(2)Coordination with nonrefundable creditThe amount of the credit allowed under this subsection shall not be treated as a credit allowed under this subpart and shall reduce the amount of credit otherwise allowable under subsection (a) without regard to section 26(a). 
(d)DefinitionsFor purposes of this section— 
(1)Medical careThe term medical care has the meaning given such term by section 213. 
(2)DependentThe term dependent has the meaning given such term by section 152. 
(3)DisabilityThe term disability means a condition that requires qualified long-term care services (as defined in section 7702B(c)). 
(4)Social security taxesThe term social security taxes has the meaning given such term by section 24(d)(2). 
(e)Exclusion of amounts allowed for care of certain dependentsAny expense allowed as a credit under section 21 shall not be treated as an expense paid for medical care under this section. 
(f)Adjustments for inflation 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2005, the $500 amount contained in subsection (b)(1), and the $3,000 amount contained in subsection (b)(2), shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 2004 for calendar year 1992 in subparagraph (B) thereof. 
(2)RoundingIf any increase determined under paragraph (1) is not a multiple of $10, such increase shall be rounded to the next highest multiple of $10. 
(g)RegulationsThe Secretary shall prescribe regulations to carry out this section, including regulations providing for claiming the credit under this section on Form 1040EZ.. 
(b)Denial of double benefit for medical expenses deductionSubsection (e) of section 213 of such Code is amended by inserting or 25C after section 21. 
(c)Conforming amendments 
(1)The table of sections for such subpart A is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Medical expenses for dependents. 
(2)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by striking section 35 and inserting section 25C or 35. 
(d)Effective dateThe amendments made by this section shall apply to amounts paid after the date of the enactment of this Act in taxable years ending after such date. 
 
